** Exhibit 21.1 LIST OF SUBSIDIARIES OF THE QUIZNOS CORPORATION 1. The Quiznos Operating Company, a Colorado corporation 2. S&S Company, a Colorado corporation 3. The Quiznos Realty Company, a Colorado corporation 4. The Quiznos Acquisition Company, a Colorado corporation 5. The Quiznos Licensing Company, a Colorado corporation 6. QUIZ-DIA, Inc., a Colorado corporation 7. Ciao B Management, Inc. , a Colorado corporation 8. American Food Distributors, Inc. , a Colorado corporation 9. The Quiznos Franchise Company, a Colorado corporation Each subsidiary does business only under its corporate name.
